DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Claims 1-7 are pending.
Claims 1-7 are rejected.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: 
“notches 15” in para. 34; 
“display 24” in para. 38. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 
Reference character “25” in fig. 7. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
Reference character “1” has been used to designate both “a rotary knob” in para. 24 and “the printed circuit board” in para. 37; 
Reference character “2” has been used to designate both “a rotational axis” in para. 24 and “a Hall sensor” in para. 37. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a second sensor unit for sendinq a shut-off signal to the control unit” of claim 1 must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities: 
Para. 29 recites, “tappets 1” which appears to be intended as --tappets 11--.  
Para. 37 recites, “a Hall sensor 2 on the printed circuit board 1”, which appears intended as –a Hall sensor 22 on the printed circuit board 21--. 
Appropriate correction is required.

Claim Objections
Claims 5 and 7 are objected to because of the following informalities:  
Claim 5 recites, “via a plurality of spring arms, actuator wherein the radial inner retention ring”, which appears to contain an inadvertent editing error, and should be –via a plurality of spring arms, wherein the radial inner retention ring --. 
Claim 7 recites, “the radially circumferential track”, which lacks antecedent basis in the claim. However, Claim 2, in line 3, recites “a radially circumferential track”. Therefore, it appears that Claim 7 is intended to depend from Claim 2, rather than Claim 1.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, in lines 5-8, recites, “wherein one or more axially displaceable latching elements engage, subject to a spring force in a latching direction, are movable from one latching position to another by rotating the rotary knob into the respective adjacent notch,” which appears to be a run-on sentence and is generally unclear. It is unclear if the intended subject of the phrase “are movable from one latching position to another …” is the “one or more axially displaceable latching elements,” or if the word “engage” was inadvertently not deleted. For the purposes of examination, the phrasing is examined as: “wherein one or more axially displaceable latching elements engage, subject to a spring force in a latching direction, and the one or more axially displaceable latching elements are movable from one latching position to another by rotating the rotary knob into the respective adjacent notch”. 
Claim 4, in line 3, recites, “they”, which is unclear. By Claim 1, lines 24-26, the “at least one stop element” is “movable by at least one cam on a cam plate from a disengaged position into the sliding tracks”. Therefore, it is not clear if “they”, of line 3, refers to the “tappets” of line 2, or to the “at least one stop element” of claim 1, line 24. For the purposes of examination, the phrasing is considered to mean: “the at least one stop element”.  
Claims 3 and 5-6 inherit the deficiencies of the respective parent claims by nature of dependency. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jiran (US 2019/0323600).
Regarding claim 1, Jiran discloses an actuator (10) for activating a plurality of operating functions in a technical system (rotary gear shifter 10 shifts among gears of transmission 11, para. 24), the actuator (10) comprising a rotary knob (12, including 24 and 22), the rotary knob (12) being rotatable (paras. 24-25) about a rotational axis (20) to an actuation position (selector 12 may be rotated to one or more positions that correspond to park, reverse, neutral, and drive gears of the vehicle transmission 11, para. 24) corresponding to a first operating function (e.g., either of PRND) of a plurality of operating functions (i.e., the group of PRND), a first sensor unit (92, 94), wherein the actuation position is detectable by the first sensor unit (another sensor element 92 may be carried by the selector body 22 and another sensor 94 may be provided on the circuit board 91; in this way, the rotational position of the selector body 22 may be determined, para. 40), such that a corresponding actuation position signal (shifter 10 may include one or more position sensors to provide a positive indication of the position of one or more components, such as the selector body 22, para. 39) is sent to a control unit (13) of the technical system causinq activation of the first operating function (shifter 10 communicates electrically with an actuator 13 coupled to the transmission 11 that, in turn, causes a change in the selected transmission gear in a so-called shift-by-wire system, para. 24; see also discussion of para. 2); a second sensor unit (96) for sendinq a shut-off signal (paras. 34-35, 39) to the control unit (13), wherein the technical system is set to a basic function of the plurality of operating functions upon receipt of the shut-off signal (by para. 34, the retainer 38 being within void 34a of the selector body 22 [physically] prevents rotation of the selector in either direction and holds selector 12 in the park position; by para. 39, whether the retainer 38 is in its first [engaged] or second [disengaged] position can be determined by a sensor element 96 carried by the retainer and a sensor responsive to the movement of the magnet 96 may be carried by the circuit board; and by para. 35, to shift the transmission out of park [i.e., when 38 is engaged within 34a], a drive may have to take some action before rotating the selector 12, such as applying a vehicle brake, and upon detection that the condition has been met, the actuator 40 may be energized to rotate drive member 50; therefore, from paras. 34-35 and 39, the output of sensor 96 in the “park” state is one of the signals used in the determination of a shut-off condition); at least one sliding track (34a, 34b) partially encircling the rotary knob radially over an angle of less than 360 degrees (fig. 3 most clearly shows the claimed arrangement, where each of 34a, 34b encircle a portion of 22 by less than 360 degrees), and delimited by a set of stops (stop surfaces 32 and retainer 38), wherein the set of stops (32, 38) includes at least one stop element (42) that is movable (retainer 38 is selectively positionable by actuator 40 [via gear train 58, 60] to prevent rotation of the selector body 22, para. 27) by a stop actuation device (58, 60) to limit the angular rotation of the rotary knob (by paras. 26-27, stop surfaces 32 are engaged by retainer 38 [i.e., sliding body 42] to selectively prevent rotation of the selector body 22), wherein the at least one stop element (42) is movable (follower 48 is engageable by a cam 68 or cam surface 70 and moved by actuator 40, paras. 27, 31) by at least one cam (68) on a cam plate (50) from a disengaged position (figs. 5, 7-9 clearly show the claimed arrangement, where follower 48 [i.e., and therefore also sliding body 42] is disengaged from the retaining surface 76 of the cam 68; see para. 32) into the sliding tracks (34a, 34b) in a direction counter to (other arrangements [other than figs. 2-14] may be used, including wherein the retainer 38 is biased towards the second [disengaged] position and the retainer 38 moves to the first [engaged] position against the force of the biasing member 46, para. 27; plainly, although figure 3 shows the spring 46 biasing 48 upward, the disclosure allows for the spring 46 to bias 48 downward) a spring force (46), 3wherein the cam plate (50) is rotatable (actuator 40 moves drive member 50 relative to retainer 38 to selective engage and move the retainer 38 relative to the selector body 22, para. 28) by an electric motor (40), and the respective rotational position of the cam plate (50) is detectable by a third sensor unit (84) configured to send a rotational position signal to the control unit (first rotary position sensor element 84 may be coupled to the second gear 60 and a corresponding sensor 90 carried by a circuit board 91; the sensor is thus able to determine the rotary position and movement of the drive member 50 which is rotatably coupled to the second gear 60, para. 39).  

    PNG
    media_image1.png
    652
    862
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jiran (US 2019/0323600), in view of Yamamoto et al. (US 2020/0166122).
Regarding claim 2, Jiran discloses the actuator according to claim 1, but is silent wherein the rotary knob (12) includes a plurality of axial notches on a circumferential track corresponding to the actuation positions, wherein one or more axially displaceable latching elements engage, subject to a spring force in a latching direction, are movable from one latching position to another by rotating the rotary knob into the respective adjacent notch.  
Yamamoto is in the related field of rotary shifters and teaches a shift device (11) including a rotary knob (14), wherein the rotary knob (14) includes a plurality of axial notches (60) on a circumferential track (fig. 6 clearly shows the arrangement of detent surface 60 in the circumferential direction) corresponding to (para. 48) the actuation positions (61p, 61d, 61n, 61r), wherein one or more axially displaceable latching elements (one or both of 30) engage (para. 42, 49), subject to a spring force (31) in a latching direction (fig. 2 clearly shows the claimed arrangement, where springs 31 bias detent pins 30 towards detent surface 60 in the axial direction), are movable from one latching position to another by rotating the rotary knob into the respective adjacent notch (when the knob body 50a is rotated, the distal ends of the detent pins 30 slide and elastically contact the detent surface 60 and sequentially engage the valleys 61p, 61r, 61n, and 61d, para. 49). Similar to Jiran, Yamamoto also has a lock hole 55 to restrict rotation of the knob body 50a (para. 39). Further, as evidenced by Yamamoto, the benefit provided by the para. 49).  

    PNG
    media_image2.png
    571
    676
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the detent mechanism of Yamamoto in combination with the structure of Jiran, for the expected advantage of providing an operational feel to the user, such as a suitable clicking feel (Yamamoto, para. 49). 
Regarding claim 3, the combination of Jiran and Yamamoto suggests the actuator according to claim 2, wherein the stop elements and/or (i.e., “or”) the latching elements (both 30) are movable axially in relation to the rotational axis (fig. 2 clearly shows the claimed arrangement, where springs 31 bias detent pins 30 towards detent surface 60 in the axial direction; para. 49).  
Regarding claim 7, the combination of Jiran and Yamamoto suggests the actuator according to claim 1 (examined as: according to claim 2), wherein the sliding tracks (Jiran: 34a, 34b) and the radially circumferential track (Yamamoto: 60) are concentric to one another on a locking disk (Yamamoto’s figs. 2 and 6 show the detent surface 60 concentric and interior to a lock hole 55, analogous to the locking structure of Jiran, and the surface 60 and hole 55 are both part of the unitary structure of knob body 50a; therefore, the combination suggests the claimed limitation).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jiran (US 2019/0323600), as evidenced by Watanabe et al. (US 2015/0152958).
Regarding claims 4-6, Jiran discloses the actuator according to claim 1, wherein a tappet (48) is movable by the cams (68, with at least the two cam surfaces 70 and retaining surface 76) from a position in which they (examined as: 42) are disengaged from the sliding tracks (figs. 3, 6, and 10 clearly show the claimed arrangement, where 42 are not within 34a or 34b) into the sliding tracks (figs. 3, 6, and 10 clearly show the claimed arrangement, where 42 are within 34a or 34b); wherein the tappet (48) is connected (the scope of the phrase “connected to” includes both direct and indirect connection) to (fig. 4 shows the claimed arrangement, where 48 are connected to 18 via spring 46) a radial inner (fig. 4) retention ring (18) via a spring arm (46), actuator (examined as: remnant of editing) wherein the radial inner retention ring (18) is fixed to a housing part (any of housing 14, first cover, or second cover 19; para. 25) for the actuator (10); wherein the tappet (48) is pushed against the cam plate (50) by by para. 27, spring 46 biases 48 downward; therefore, 48 are pushed up against 50 by tensioning spring 46).  
	Jiran does not disclose that the tappet (i.e., a single tappet, above) are tappets (examined as: “a plurality of tappets”); or that the spring (i.e., a singular spring, above) is a plurality of spring arms. 
However, it has been held to be well-within the skill of one of ordinary skill in the art to reconfigure a device according to design specifications; and the use of a mechanical arrangement that includes a plurality of tappets in order to counter an applied torque was a known configuration in the rotary shifter arts, as evidenced by the disclosure of Watanabe (e.g., see figs. 2 and 6A-6C showing projections 31 of connecting member 30). The claimed plurality does not appear to change the function of the claimed device, and applying the plurality, as claimed, to the device of the prior art would not change the function in any way. Therefore, since the only difference between the structure of the prior art and that of the claimed device is a recitation of a plurality, and since the claimed device having the plurality would not function differently than the device of the prior art, the claimed device is not patentably distinct from the device of the prior art.1  
Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to duplicate the tappets and spring structure of Jiran, for the expected advantage of allowing a more robust mechanical arrangement to counter torque or rotation (e.g., two radially-opposing points of contact offer a greater resistance to torque than a single point of contact). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Placer (EP 2648062) shows, in at least figs. 1 and 3, an actuator (fig. 1) for activating a plurality of operating functions in a technical system, the actuator comprising a rotary knob (4), the rotary knob (4) being rotatable (figs. 13-14 show rotation) about a rotational axis (6) to an actuation position corresponding to a first operating function of a plurality of operating functions; at least one sliding track (fig. 13 most clearly shows the track on the interior of 13, between projections 51 and 61) partially encircling the rotary knob radially over an angle of less than 360 degrees (fig. 13 most clearly shows the claimed arrangement, where each of the tracks between 51 and 61 is less than 360 degrees), and delimited by a set of stops (set of 23), wherein the set of stops (set of 23) includes at least one stop element (23) that is movable by a stop actuation device (15) to limit the angular rotation of the rotary knob (in the lowered position, knob 4 does not rotate; in the raised position, the knob 4 rotates), wherein the at least one stop element (23) is movable from a disengaged position (lowered position, i.e. 23 is on the upper part of axial path of 25) into the sliding tracks (fig. 13 shows the claimed arrangement, where 23 has moved from the axial path of 25 to the circumferential path between 51 and 61) in a direction counter to a spring force (22). 

    PNG
    media_image3.png
    983
    1055
    media_image3.png
    Greyscale

Bagley et al. (US 2020/0191259) shows, in at least fig. 7, an actuator (30) for activating a plurality of operating functions (PRND, para. 4) in a technical system (vehicle, para. 4), the actuator (30) comprising a rotary knob (33), the rotary knob (33) being rotatable about a rotational axis (para. 7) to an actuation position (70) corresponding to a first operating function of a plurality of operating functions (PRND, para. 43), a first sensor unit (50), wherein the actuation position is detectable (sense position of rotor 33, para. 44) by the first sensor unit (50), such that a corresponding actuation position signal is auto RTP function 78 to automatically move the shifter apparatus 30 to a return-to-park position 80 after the vehicle has been turned off, para. 43); at least one sliding track (40, 41, 130) partially encircling the rotary knob radially over an angle of less than 360 degrees (fig. 16 most clearly shows the claimed arrangement, where each of 40, 41, or 130 encircle a portion of 33 by less than 360 degrees), and delimited by a set of stops (32), wherein the set of stops (32) includes at least one stop element (38) that is movable by a stop actuation device to limit the angular rotation of the rotary knob (lock pins 38 axially move to engage notches 40, 41 and lock a particular rotational position of the rotor 33, para. 52), wherein the at least one stop element (38) is movable by at least one cam (36A, 36B) on a cam plate (31) from a disengaged position into the sliding tracks (para. 52) in a direction counter to a spring force (22), 3wherein the cam plate (31) is rotatable by an electric motor (60), and the respective rotational position of the cam plate (31) is detectable by a third sensor unit (53) configured to send a rotational position signal to the control unit (senses position of drum cam 31, para. 44).  

    PNG
    media_image4.png
    837
    1278
    media_image4.png
    Greyscale

Grennvall (WO 2017055898) evidences the known configuration of an ECU and actuators with a shut-off detection and return-to-park functionality. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP 2144.04(VI): In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).